52 F.3d 809
Robert E. HENRY, Petitioner-Appellee,v.Wayne ESTELLE, Warden, Respondent-Appellant.
No. 91-55691.
United States Court of Appeals,Ninth Circuit.
April 18, 1995.

On Remand from the United States Supreme Court.
Before:  FLETCHER, D.W. NELSON and BRUNETTI, Circuit Judges.ORDER


1
The opinion of this court, Henry v. Estelle, 993 F.2d 1423 (9th Cir.1993) and amended at 33 F.3d 1037 (9th Cir.1994), is vacated.  Duncan v. Henry, --- U.S. ----, 115 S.Ct. 887, 130 L.Ed.2d 865 (1995).  The judgment of the district court is reversed.  The petition for writ of habeas is denied for failure to exhaust state remedies.  We remand to the district court with direction to remand to the state court for the exhaustion of remedies.